t c memo united_states tax_court albert j miller petitioner v commissioner of internal revenue respondent docket no filed date lawrence v brookes for petitioner ewan d purkiss and andrew p crousore for respondent memorandum opinion körner judge this case is before the court on petitioner's motion for summary_judgment as supplemented under rule respondent determined that petitioner acting as general_partner of certain limited_partnerships was personally all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted liable under sec_1461 for his failure to withhold tax due under sec_881 as required by sec_1442 on payments made by such limited_partnerships to a-alphatronics hong kong limited a-alpha a hong kong corporation for research_and_development services to the extent that such payments were u s source income respondent does not contend that any of the partnerships are shams nor that any adjustments are required under sec_482 the notice_of_deficiency provides that petitioner's failure to withhold gave rise to the following deficiencies year deficiency dollar_figure big_number big_number big_number big_number on a motion for summary_judgment the moving party must show the absence of dispute as to any material fact and that a decision may be rendered as a matter of law rule b 477_us_317 98_tc_518 affd 17_f3d_965 7th cir the facts will be viewed in the light most favorable to the nonmoving party 100_tc_510 85_tc_527 the party opposing the motion must set forth specific facts showing there is a genuine issue for trial and cannot rest upon mere allegations or denials rule d o'neal v commissi102_tc_666 a genuine factual issue will be material only if its determination one way or the other would affect the outcome 477_us_242 ultimately if there exists any reasonable doubt as to the facts at issue the motion must be denied o'neal v commissioner supra pincite sundstrand corp v commissioner supra pincite we set forth a summary of facts relevant to our discussion that do not appear to be in dispute the facts are stated solely for purposes of deciding the motion and are not findings_of_fact for this case fed r civ p a sundstrand corp v commissioner supra pincite background information beginning in petitioner researched and developed inventions the inventions were placed into limited_partnerships the partnerships then paid a-alpha to perform research_and_development the hong kong corporation then subcontracted all of its research_and_development contracts in varying proportions to wholly owned u s and hong kong corporations and to independent subcontractors respondent asserts that pursuant to sec_881 of the amounts paid_by the limited_partnerships a flat percent is due on that portion of the funds which reentered the united_states under a subcontract further respondent determined that petitioner a sec_2 there is no tax_treaty between the united_states and hong continued general_partner of each limited_partnership was personally liable for the withholding_tax due because he was a withholding_agent under sec_1442 sec_1461 each limited_partnership was formed under the laws of a state of the united_states and operated using a calendar_year once an idea was selected and assigned to a limited_partnership petitioner acting as the general_partner of each limited_partnership negotiated a research_and_development contract with a-alpha a hong kong limited_liability_company formed under the laws of hong kong capital was raised from investors by selling limited_partnerships interests which represented percent of the limited_partnerships the interests sold varied in amount but were typically between dollar_figure and dollar_figure additionally each investor agreed to become personally liable for percent of the investor's cash investment once the capital was raised the limited_partnerships obtained loans from wells fargo bank the total amount of capital raised ranged from dollar_figure to dollar_figure this amount was then paid less attorney's_fees and other expenses to a-alpha continued kong petitioner contends that he was not the general_partner of certain of the limited_partnerships formed in this is a factual dispute and we resolve it in favor of respondent the nonmoving party 100_tc_510 shortly after the formation of the limited_partnerships those partnerships each granted an option to engineering systems corp esc for the purchase of all rights to the invention involved exercisable upon its becoming market-ready in consideration of the option esc secured the loans of the limited_partnerships with time deposits made with wells fargo and agreed to pay the partnerships quarterly payments until the option was exercised the quarterly payments for the option were equal to the interest that became due on the loans the minimum exercise price of the option was equal to the principal_amount of the loan pursuant to a collateral_agreement the partnerships agreed to pay interest and principal as it became due on the loan not to make any disbursements until the loan was liquidated or the pledged assets were returned and to cause the pledged assets to be released as the partnerships received royalties during the years in issue petitioner was the chairman5 of the board_of directors of a-alpha but at no time owned any stock of a-alpha the shareholders of a-alpha were outside investors whose interests were held by nominees and whose identities were the offering memorandum indicated that the option agreement provided sufficient income to cover loan interest chairmanship of a hong kong limited_liability_company is the equivalent of being an executive officer of a u s_corporation allegedly unknown to petitioner a-alpha was a holding_company which owned both u s and hong kong corporations in the united_states a-alpha had direct and indirect subsidiaries capable of performing research_and_development work esc and ferrite manufacturing co ferrite esc ferrite or alphatronics mfg ltd alpha mfg a hong kong corporation was a wholly owned subsidiary of a-alphatronics a- alpha petitioner was a director of alpha mfg from date alphanetics co ltd alphanet a hong kong limited_liability_company was a wholly owned subsidiary of a-alpha petitioner was a director of alphanet from date on date alphanet was sold to atlas indus ltd atlas alphanet had three subsidiaries alphanetics mfg co ltd alphanet co a hong kong limited_liability corporation alphanetics mfg alphanet mfg a california corporation and ferrite mfg corp ferrite a california corporation petitioner was a director of alphanet co and a secretary of ferrite data magnetics ltd data a hong kong limited_liability_company was a wholly owned subsidiary of a-alpha on date hong kong shanghai bank sold assets of data to a- alpha ferromagnetics corp ferro a nevada corporation was a wholly owned subsidiary of data acquired on date data magnetics corp data corp a california corporation was a wholly owned subsidiary of data petitioner was data corp 's secretary administronics inc admin a california corporation was wholly owned by a-alpha it was never active intermart international inc intermart a california corporation was wholly owned by data on date it changed its name to a-alphatronics international inc a-alpha intl petitioner was a director for all relevant periods national elec corp a california corporation was a wholly owned subsidiary of a-alpha which was merged into intermart on date atlas indus atlas was a publicly traded hong kong limited_liability_company after reorganization a-alpha owned dollar_figure percent of atlas petitioner was chairman of the board_of atlas after atlas electronics international inc atlas intl a california corporation was a wholly owned subsidiary of atlas it was formed on apr and was inactive during the years in issue atlas elec corp atlas elec was a wholly owned subsidiary of atlas and was inactive in the years in issue no statements or allegations were made as to where atlas elec was incorporated their independent third-party subcontractors performed services with respect to some of the inventions engineering systems corp esc was formed under the laws of california on date although esc was initially owned by petitioner during the years in issue it was a wholly owned subsidiary of a-alpha esc received all of its revenue during the years in issue from a- alpha or a-alpha's subsidiaries esc billed a-alpha at cost plu sec_5 percent petitioner was the chairman of esc's board_of directors the limited_partnerships reported income on the cash_basis of accounting using a calendar_year a-alpha and all of its subsidiaries used a fiscal_year ending march a-alpha and its hong kong subsidiaries used the hong kong completed_contract_method of accounting which recognized income and expenses in the year in which the contractor concluded it had completed the contract esc filed federal_income_tax returns during the years in issue and reported its income using an accrual_method of accounting esc's financial statements indicate that it incurred net losses of dollar_figure dollar_figure and dollar_figure during the years through respectively and dollar_figure for the period beginning date and ending date a-alpha subcontracted all of the research_and_development to its hong kong and u s subsidiaries and to independent such determination was without regard to whether other parties to the contract considered the contract fully performed contractors in contracts that were more than year in duration the decision as to what portion of the overall contract would be performed in the united_states was always made after the end of the first year of the limited_partnership a-alpha treated the cash paid in the year of the contract as a deposit with it to be paid later for services to be performed by others petitioner expected that both a-alpha and esc would make a profit from their respective activities in fact they did not discussion respondent has asserted that the limited partnerships' payments to a-alpha for research_and_development are subject_to the 30-percent withholding_tax under sec_881 and that petitioner as general_partner of the limited_partnerships is a withholding_agent for purposes of sec_1442 and personally liable under sec_1461 because we conclude that the payments by the limited_partnerships are not subject_to the 30-percent withholding_tax of sec_881 we do not address whether petitioner was a withholding_agent there are two taxing regimes that can apply to a foreign taxpayer first where a foreign corporation8 is engaged in a u s trade_or_business its effectively_connected_income from that trade_or_business eci is subject_to taxation on a net although we refer to foreign_corporations we note that there are similar provisions which apply to nonresident_alien individuals see secs basis at the same rates as other u s taxpayers sec_882 a second amounts received by a foreign_corporation that are fixed or determinable annual or periodic fdap from sources within the united_states u s source and not effectively connected with the conduct of a u s trade_or_business non-eci are subject_to a flat 30-percent tax sec_881 fdap includes interest dividends rents salaries wages premiums annuities compensations remunerations and emoluments sec_881 if a u s trade_or_business is a subsidiary of a foreign_corporation fc distributions by the subsidiary to the foreign_corporation such as dividends or interest generally are subject_to the 30-percent withholding_tax imposed by sec_881 also the commissioner has broad powers to distribute apportion or allocate gross_income deductions credits or allowances between organizations controlled or owned by the same interests if it is determined that such action is necessary to prevent the evasion of tax or to clearly reflect income sec_482 81_tc_520 thus if a u s_corporation transfers earnings_and_profits offshore through improperly valued intercompany_transactions sec_482 provides a means whereby the commissioner may recharacterize the sec_882 provides in general --a foreign_corporation engaged in trade_or_business_within_the_united_states during the taxable_year shall be taxable as provided in sec_11 or sec_1201 on its taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states transfers to properly reflect income and prevent the avoidance of the withholding_tax see 102_tc_515 if the u s trade_or_business is in the form of a branch of a foreign_corporation earnings_and_profits of the u s trade_or_business that are not reinvested in that trade_or_business are subject_to the 30-percent branch_profits_tax sec_884 see also kuntz peroni u s international_taxation par c1 a although the mechanism of taxing the withdrawn earnings_and_profits under sec_884 is different from the withholding_tax of sec_881 the result is the same namely that transfer of profits to a foreign_person is subject_to 30-percent withholding sec_884 was intended to provide parity between foreign taxpayers doing business in the united_states through branches and domestic subsidiaries tax_reform_act_of_1986 publaw_99_514 100_stat_2576 staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print generally if services are performed in the united_states they give rise to u s source income sec_861 and services performed outside the united_states give rise to foreign_source_income sec_862 income from services is sourced where the services are performed without regard to the location of the payor the residence of the taxpayer the place of contracting or the place of payment sec_861 56_tc_228 sec_1_861-4 income_tax regs u s source income petitioner insists that the amounts paid_by the partnerships are not u s source fdap to a-alpha we agree when the payment for services was made by the limited_partnerships it was made to a-alpha a hong kong limited_liability corporation at the time of payment no part of it was u s source income of a-alpha for no part of the contract had been performed in the united_states until a-alpha performed some of the services in the united_states there could not be any u s sourced income attributable to a-alpha respondent argues that the issue revolves around the research_and_development activities performed in the united_states by esc accordingly respondent contends that the u s sourcing requirement of sec_881 is satisfied we disagree while it is true that amounts received in exchange for services are sourced at the place of performance of those services such performance gives rise to income to the performer of those services the performer of the services in this case was esc the fact that a lower tier corporation performs some services in the united_states is insufficient to support a conclusion that its higher tier parent_corporation also performs services in the united_states the two corporations are and should be treated as separate persons unless one corporate form is a sham furthermore if one who performs services in the united_states later remits some of its gross_income to a higher tier corporation such amounts lose their character as eci or business income from the performance of the services and generally would be considered the investment_income of the higher tier parent corporationdollar_figure although it is true that esc was a wholly owned subsidiary of a-alpha engaged in a u s trade_or_business it was doing business under its own name as a separate and distinct entity the services performed by esc did not give rise to u s source business income of a-alpha in order for a- alpha to be considered as having u s source income by virtue of the performance of services a-alpha itself would have to perform the services through agents or employees of its owndollar_figure because respondent did not determine that any sec_482 adjustments were necessary respondent also did not determine that esc was an instrumentality of a-alpha or otherwise controlled by a-alpha in a way that would require us to disregard the corporate form of esc in the absence of evidence or an such investment_income may be fixed or determinable annual or periodic depending on the form of payment if a-alpha did perform services it is possible that it could be considered as carrying_on_a_trade_or_business in the united_states and accordingly would not be taxed under sec_881 but rather would fall under sec_882 and be taxed on its effectively_connected_income argument by respondent to the contrary we treat all transactions between esc and a-alpha as being conducted at arm's lengthdollar_figure the relationship between a-alpha and esc is essentially no different for our purposes than a contract between esc and an unrelated independent_contractor esc was capable of making payments that constituted fdap taxable under sec_881 but in order for liability to attach there must have been a distribution of fdap_income by esc to a-alpha whether actual or deemed respondent has not determined that a reallocation or recharacterization of intercompany_transactions between esc and a-alpha is necessary pursuant to sec_482 and respondent does not allege that esc made any actual payments to a-alpha we conclude that a-alpha did not receive any u s source income from the u s limited_partnerships and therefore the payments made by the various u s limited_partnerships are not subject_to tax under sec_881 fixed or determinable annual or periodic gains profits or income furthermore even if a portion of the payments made by the limited_partnerships were u s source it was not fdap because it was unascertainable during the year of payment what portion of esc billed a-alpha for the work it performed at cost plu sec_5 percent if this was below fair_market_value for the type of services performed an avenue of attack by respondent is sec_482 the contract would be performed in the united_states respondent argues that under the regulations income is fixed when it is to be paid in amounts definitely predetermined and determinable whenever there is a basis of calculation by which the amount may be ascertained sec_1_1441-2 and income_tax regs see also sec_1_881-2 income_tax regs the decision here to allocate the contract for research_and_development was consistently made by a-alpha during a tax_year of the limited_partnerships that was later than the year of payment by the limited_partnerships respondent argues that in instances like the present case where it is not yet determinable what portion of a payment is subject_to_withholding the regulations provide that the withholding_agent should withhold on the entire amount and the payee can then apply for a refunddollar_figure specifically sec_1_1441-3 income_tax regs provides that where the withholding_agent does not know the amount of recognized gain he is required to deduct and withhold an amount sufficient to ensure that not less than percent of the recognized gain is taxed this treatment is limited to amounts described in sec_1 b income_tax regs which enumerates certain income items subject_to the 30-percent withholding none of the categories of this argument is at odds with respondent's argument that withholding was only required in the portion of the contract performed in the united_states income enumerated therein apply to the payments at issuedollar_figure respondent's argument that withholding was due on the total must fail in light of these conclusions we do not reach whether petitioner was a withholding_agent for purposes of sec_1442 because we decide the law as we do there are no facts which if proved at trial would alter our result accordingly petitioner's motion for summary_judgment as supplemented will be granted an appropriate order and decision will be entered those income items are gains described in sec_402 relating to distributions from employee trusts sec_403 relating to treatment of certain employee annuities sec_631 or c relating to treatment of gain on the disposal of timber coal or domestic_iron_ore with a retained economic_interest gains relating to contingent payments from the sale_or_exchange of patents copyrights and similar intangible_property sec_1_1441-2 income_tax regs
